El Juez Asociado Señob 'Wolp,
emitió la opinión del tribunal.
 El único error señalado por el apelante ataca la sentencia de la corte declarando al acusado culpable del delito que se le imputa. El apelante cita la sección de la ley para demostrar que el registro o la ocupación del arma en este caso fué ilegal. Un testigo había declarado que un policía ocupó el arma en momentos en que el acusado se disponía a botarla. Cuando un policía ve o sabe que un hombre se dispone a botar un arma prohibida y la ocupa, no podemos resolver que esto constituye un registro u ocupación ilegal. Sin embargo, en ningún sitio en los autos aparece que se presentó objeción alguna a la forma de la supuesta ocupación del arma y no nos es posible concebir la materialidad de esta alegación. Una ocupación ilegal no afecta la credibilidad de un testigo ni debilita su declaración.
Un policía declaró que otra persona botó otra arma, pero que no le fué posible hallarla, ya que cayó o probablemente cayó en un pequeño cañaveral. La ocupación del arma tuvo lugar en las afueras del pueblo de Juana Díaz, en la Calle Muñoz Rivera. El policía dijo que por allí no había casas. El otro testigo de El Pueblo dijo que había casas a ambos lados de la calle.
Contradicciones de esta clase entre testigos honrados de una de las partes son tan frecuentes en casos criminales y en casos de accidentes que prácticamente forman la regla *767general. Es raro que los testigos de una de las partes estén de acnerdo respecto a los detalles. Es mnclio más probable estar en completa armonía en casos en que los. testigos ban sido preparados. La supuesta contradicción fue sobre un punto enteramente colateral. El juez, al ser necesario, po-día, creer a uno de los testigos, o pudo no creer a ninguno de los dos respecto a la cuestión colateral, y sin embargo ba-ilar que ambos testigos decían la verdad al manifestar que el acusado portaba un arma prohibida. El apelante dice que babía otras contradicciones entre los dos testigos del go-bierno, pero no las indica ni tampoco nos ba sido posible bailarlas.
Hubo un fuerte conflicto en la prueba. El acusado y sus testigos trataban de demostrar que el arma fue recogida del suelo y que nunca estuvo en poder del acusado. Sin embargo, no bailamos razón alguiia para distinguir este caso del volumen de decisiones en las cuales bemos resuelto que la apreciación de la prueba corresponde al juez sentenciador. Ei este caso se hubiese visto ante un jurado, nadie en cir-cunstancias normales podría esperar una revocación basán-dose en los hechos. Cuando el caso es resuelto por la corte, mucho menos debe esperarse hallar parcialidad, prejuicio o indebida apreciación de la prueba.

La sentencia apelada debe ser confirmada.